DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/24/22 has been entered, wherein claims 1-4, 7, 14 and 16-18 have been amended. Claims 1-14, 16-18 and 26-28 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-9, 16, 18, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keilwert (pub. no. 20150126268) in view of Kurokawa (pub. no. 20180005588).
Regarding claim 1, Keilwert discloses a system comprising: a processor circuit; and a memory coupled to the processor circuit (“Game controller board 44 may contain memory and one or more processors for carrying out programs stored in the memory and for providing the information requested by the network”, [0030]), 

the memory comprising a learning Artificial Intelligence (AI) module comprising machine-readable instructions that, when executed by the processor circuit, cause the processor circuit to: receive gaming device data associated with a gaming device, the gaming device data comprising a plurality of gaming device parameter values for a plurality of gaming parameters associated with the gaming device (“In some embodiments, a player of a wagering game played on a casino game machine may wear one or more muscle activity sensors which may detect the player's voluntary muscle activity. In some embodiments, the player may use the one or more muscle activity sensors to input commands to the casino game machine through voluntary muscle activity such as one or more control gestures”, [0018]; “In some embodiments, muscle activity sensor 210 and/or motion detector 230 may be configured to transmit measured muscle activity and/or motion data to receiver 330 for processing by processor 310”, [0036]; “In some embodiments, as discussed above, a mapping of known emotional states to appropriate actions, such as game adjustments, may be specifically tailored to a particular player or to a particular type (or group, or category) of player. In some embodiments, control system 300 may incorporate a learning component (e.g., through suitable programming instructions stored in memory 320 and executable by processor 310) to develop and/or refine such a tailored mapping… In some embodiments, such learning may be performed to update a mapping for a particular group of players (such as a particular gender, age group, ethnicity, marital status, geographical background, and/or any other suitable grouping or combination), e.g., by aggregating observed data from players belonging to that group. In this respect, in some embodiments, player 200 need not be uniquely identified while using casino game machine 100, but may alternatively or additionally be associated with one or more group(s) of players in any suitable way, such as by providing demographic information”, [0051]; “In some embodiments, data collected from multiple wearers of muscle activity sensors 210 may be used as training data for learning associations between patterns of muscle activity and various emotional states, and/or between various emotional states and game adjustments and/or other actions appropriate for increasing the likelihood that people in those emotional states will play wagering games. For example, in some embodiments, measured muscle activity data may be aggregated and stored, so that statistical models can be trained on past data to recognize patterns of muscle activity associated with various emotional states. Such associations may be learned for players/people in general, for specific individual players, and/or for specific groups. In some embodiments, data aggregated over time, as game adjustments and/or other actions are applied and muscle activity data is collected and associated with various emotional states, may be processed to identify patterns of emotional responses that follow particular adjustments. The set(s) of available adjustments and/or the mappings of adjustments to triggering emotional states may then be updated based on the patterns of emotional responses identified from the collected information. Also, in some embodiments, behavior models may be created from stored data regarding voluntary muscle movements, such that a player's action may be predicted from a recent series of actions, and the game”, [0055]; “In addition, having inferred the player's emotional state at act 650 based on his/her detected muscle activity, at act 652 this data may be aggregated with similar data collected from other players. At act 654, one or more pattern recognition algorithms may be applied to the aggregated data to obtain updated information regarding which game adjustments are appropriate for increasing the likelihood of continued wagering in players in which emotional states, and/or to obtain updated information regarding which game adjustments are likely to produce which emotional states in which players or types of players. At act 656, this learning may be used to update the set of available game adjustments and/or the mappings used in act 670”, [0059]); 

analyze the gaming device data to determine a first gaming device parameter value of the plurality of gaming device parameter values (“In some embodiments, voluntary muscle activity detected via the one or more sensors may be analyzed to infer the player's emotional state while playing the wagering game. For example, in some embodiments, the intensity of the player's muscle activity movements may be analyzed to determine whether the player is, e.g., currently excited or disinterested”, [0018]; “Muscle activity data collected by sensor 210 and/or motion data collected by motion detector 230 during the player's movement may be transmitted to receiver 330 and then analyzed by processor 310 to recognize the corresponding control gesture”, [0038]); 

using a learning predictive model of the learning AI module comprising a plurality of data clusters, correlate the first gaming device parameter value with a first data cluster of the plurality of data clusters, wherein each data cluster is associated with a user interface parameter value of the gaming device; using the learning predictive model of the learning AI module, dynamically generate a user interface modification based on the correlation and the user interface parameter value associated with the first data cluster; and modify a user interface element of the gaming device based on the generated user interface modification (“In some embodiments, the player's inferred emotional state may be mapped to one or more game adjustments appropriate for increasing the likelihood that the player will continue to play the wagering game or another wagering game, and the one or more game adjustments may be applied while the player is playing the wagering game, by changing one or more operating parameters of the casino game machine”, [0018]; “In some embodiments, instead of or in addition to merely detecting whether a muscle is activated or not, a muscle activity sensor 210 may collect data on one or more intensity parameters and may transmit such intensity data to receiver 330 for analysis by processor 310. For example, in some embodiments, muscle activity sensor 210 may provide data on the amplitude of EMG measurements (e.g., expressed in mV) or may express the strength of the muscle activity (e.g., the level of electrical activity measured) in terms of a predefined range of intensity (e.g., on a scale from 0 to 10)”, [0041]; “In some embodiments, in addition to or in lieu of inputting commands via control gestures, voluntary muscle activity detected by sensors 210 may be analyzed by processor 310 to infer the player's emotional state while playing the wagering game on casino game machine 100. This may be done in any suitable way. In one example, processor 310 may be programmed to process the detected voluntary muscle activity (e.g., through execution of program instructions stored in memory 320) to extract one or more patterns corresponding to known emotional states. Such patterns may be identified, for example, by rule-based algorithms defined by one or more human experts, and/or by statistical modeling based on training data, as discussed further below. In some embodiments, a set of known emotional states and corresponding types of voluntary muscle activity to monitor may be defined based at least in part on their relevance to determining a player's level of engagement with a wagering game. For example, if a player is clapping his/her hands in excitement, rubbing a part of cabinet 10 for good luck, or gesticulating wildly in anticipation or suspense, these emotional states may be associated with an inference that the player is feeling engaged and entertained (and likely will continue to play and wager). On the other hand, if a player is throwing his/her hands up in disappointment, or is often turning his/her wrist to look at his/her watch in boredom, these emotional states may be associated with an inference that the player is feeling frustrated or is losing interest (and is at risk of slowing or ceasing his/her playing and wagering)”, [0042]; “In some embodiments, processor 310 may access information stored in memory 320 to map the player's emotional state inferred from the player's detected voluntary muscle activity to one or more game adjustments appropriate for increasing the likelihood that the player (in that inferred emotional state) will continue to play the wagering game he/she is currently playing or another wagering game (e.g., within the same casino). The mapping of known emotional states to appropriate game adjustments stored in memory 320, and consulted by processor 310, may be implemented in any suitable form, such as in one or more look-up tables, one or more decision trees, and/or any other suitable form of mapping. In some embodiments, there may be different mappings of known emotional states to appropriate game adjustments for different wagering games or types of wagering games, and/or for different players or types of players. For example, different types of game adjustments may be deemed appropriate for regaining the interest of a female player who seems to be becoming tired or bored vs. a male player who seems to be becoming tired or bored, or for an older player vs. a younger player, or for the combination of an older female player vs. a younger male player, etc”, [0043]; “Any suitable game adjustments may be defined as appropriate for increasing the likelihood that the player in the inferred emotional state will continue to play the current wagering game or another wagering game. Such game adjustments may be defined, for example, by one or more human experts, or through automated or semi-automated analysis of observed player reactions to past game adjustments, as discussed further below. Some non-limiting examples of possible adjustments for a slot machine game may include video output adjustments (e.g., color and/or contrast enhancements, altered graphic content, animations, reel spinning speed adjustments and/or visual effects, etc.), audio output adjustments (e.g., volume adjustments, sound effects, added music, tempo adjustments, crowd noise simulation, etc.), adjustments to the pay lines, adjustments to the wagering criteria, adjustments to the pay table, providing bonus games, tactile stimuli, etc. Having identified one or more game adjustments appropriate for the player's inferred emotional state, processor 310 may apply the identified game adjustment(s) in some embodiments by changing one or more operating parameters of the casino game machine controlling one or more aspects of the wagering game accordingly while the player is playing the wagering game”, [0044]; see also [0051], [0055] and [0059]).
Regarding claim 1, it is noted that Keilwert does not explicitly disclose that the learning AI module is an artificial neural network. Kurokawa however, teaches a learning AI module is an artificial neural network (“The data processing circuit 165, which is included in the electronic device of one embodiment of the present invention, has a function of optimizing settings of the luminance and color tone of the electronic device according to the preference of a user of the electronic device. Furthermore, the data processing circuit 165 includes circuits forming a neural network to be described later and has a function of performing supervised learning”, [0114]; “By using the neural network, the data processing circuit 165 performs learning with information about external light sensed by the optical sensor 143 and information about inclination determined by the acceleration sensor 146 as learning data and settings of luminance and color tone that suit user's preference as teacher data. After that, a set value corresponding to the luminance and color tone that suit user's preference can be obtained using the information about external light sensed by the optical sensor 143 and the information about inclination determined by the acceleration sensor 146 as input data”, [0116]).
Exemplary rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Here both Keilwert and Kurokawa are directed to systems that use a learning AI to modify a user interface of a computing device in accordance with user preference and sensed environmental conditions.  To implement the learning AI as an artificial neural network as taught by Kurokawa would be to choose between a finite number of identified, predictable solutions with a reasonable expectation of success. Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Keilwert to use the artificial neural network of Kurokawa as the learning AI module to both identify emotional states of players and UI changes that will induce continued play.  To do so would allow computer assisted tuning of the pattern recognition and stimulus response models thereby increasing the responsiveness of the system to changes in the inputs and the effects of the outputs.
Regarding claim 6, Keilwert discloses the plurality of data clusters are associated with a plurality of game titles, wherein the first data cluster is associated with a first game title of the plurality of game titles, and wherein the first gaming device parameter value is associated with the first game title (“In some embodiments, there may be different mappings of known emotional states to appropriate game adjustments for different wagering games or types of wagering games, and/or for different players or types of players”, [0043]).
Regarding claim 7, Keilwert discloses the first gaming device parameter value comprises a session parameter value associated with a game session associated with the gaming device, and wherein the instructions to dynamically generate the user interface modification further cause the processor circuit to modify the user interface element based on the session parameter value (“In some embodiments, voluntary muscle activity detected via the one or more sensors may be analyzed to infer the player's emotional state while playing the wagering game. For example, in some embodiments, the intensity of the player's muscle activity movements may be analyzed to determine whether the player is, e.g., currently excited or disinterested”, [0018]).
Regarding claim 8, Keilwert discloses the session parameter value comprises a fatigue level of a user of the gaming device detected by a sensor associated with the gaming device (In some embodiments, there may be different mappings of known emotional states to appropriate game adjustments for different wagering games or types of wagering games, and/or for different players or types of players. For example, different types of game adjustments may be deemed appropriate for regaining the interest of a female player who seems to be becoming tired or bored vs. a male player who seems to be becoming tired or bored, or for an older player vs. a younger player, or for the combination of an older female player vs. a younger male player, etc”, [0043]).
Regarding claim 9, Keilwert discloses select[ing] a lighting color based on the fatigue level of the user detected by the sensor, and cause[ing] a lighting element of the gaming device to emit the lighting color (“Any suitable game adjustments may be defined as appropriate for increasing the likelihood that the player in the inferred emotional state will continue to play the current wagering game or another wagering game. Such game adjustments may be defined, for example, by one or more human experts, or through automated or semi-automated analysis of observed player reactions to past game adjustments, as discussed further below. Some non-limiting examples of possible adjustments for a slot machine game may include video output adjustments (e.g., color and/or contrast enhancements, altered graphic content, animations, reel spinning speed adjustments and/or visual effects, etc.), audio output adjustments (e.g., volume adjustments, sound effects, added music, tempo adjustments, crowd noise simulation, etc.), adjustments to the pay lines, adjustments to the wagering criteria, adjustments to the pay table, providing bonus games, tactile stimuli, etc. Having identified one or more game adjustments appropriate for the player's inferred emotional state, processor 310 may apply the identified game adjustment(s) in some embodiments by changing one or more operating parameters of the casino game machine controlling one or more aspects of the wagering game accordingly while the player is playing the wagering game”, [0044]).
Regarding claim 16, Keilwert discloses receiv[ing] the gaming device data associated with a first gaming device, and wherein the instructions to dynamically generate the user interface modification further caus[ing] the processor circuit to modify the user interface element of a second gaming device (“For example, in some embodiments, one or more game adjustments applied to a casino game machine on which a first player is playing a wagering game may be selected based not only on that first player's inferred emotional state, but also or instead based on the inferred emotional state of one or more other players, spectators, and/or other people in the vicinity. For example, if player 430 becomes excited by a particular event that occurs in a game he is playing on casino game machine 410, this could be a trigger to apply an appropriate game adjustment to casino game machine 420 to create a similar event with the object of creating similar excitement in player 440”, [0054]).
Claim 18 is directed to a device that implements the system of claim 1 and is rejected for the same reasons as claim 1.
Regarding claim 26, the combination of Keilwert and Kurokawa discloses a plurality of input nodes corresponding to a plurality of input parameters;  a plurality of hidden nodes coupled to the plurality of input nodes by a plurality of connectors, each hidden node of the plurality of nodes comprising a combinational function, and each connector of the plurality of connectors comp rising a first weight applied to the corresponding input parameter to apply a weighted input parameter to the hidden node; and  a plurality of output nodes connected to the plurality of hidden nodes, wherein in response to receiving the weighted input parameters from the plurality of associated input nodes, each combinational function outputs an output parameter to the plurality of output nodes (“FIG. 3 is a diagram showing an example of a hierarchical neural network. A (k-1)-th layer (k is an integer greater than or equal to 2) includes P neurons (P is an integer greater than or equal to 1). A k-th layer includes Q neurons (Q is an integer greater than or equal to 1). A (k+1)-th layer includes R neurons (R is an integer greater than or equal to 1). 

The product of an output signal zp(k-1) of the p-th neuron (p is an integer greater than or equal to 1 and less than or equal to P) in the (k-1)-th layer and a weight coefficient wqp(k) is input to the q-th neuron (q is an integer greater than or equal to 1 and less than or equal to Q) in the k-th layer. The product of an output signal zq(k) of the q-th neuron in the k-th layer and a weight coefficient wrq (k+1) is input to the r-th neuron (r is an integer greater than or equal to 1 and less than or equal to R) in the (k+1)-th layer. The output signal of the r-th neuron in the (k+1)-th layer is zr(k+1)”, Kurokawa: [0125] & [0126]).
Regarding claim 28, Keilwert discloses the supervised learning predictive model comprises a retrieval-based AI process (“In some embodiments, processor 310 may access information stored in memory 320 to map the player's emotional state inferred from the player's detected voluntary muscle activity to one or more game adjustments appropriate for increasing the likelihood that the player (in that inferred emotional state) will continue to play the wagering game he/she is currently playing or another wagering game (e.g., within the same casino). The mapping of known emotional states to appropriate game adjustments stored in memory 320, and consulted by processor 310, may be implemented in any suitable form, such as in one or more look-up tables, one or more decision trees, and/or any other suitable form of mapping. In some embodiments, there may be different mappings of known emotional states to appropriate game adjustments for different wagering games or types of wagering games, and/or for different players or types of players. For example, different types of game adjustments may be deemed appropriate for regaining the interest of a female player who seems to be becoming tired or bored vs. a male player who seems to be becoming tired or bored, or for an older player vs. a younger player, or for the combination of an older female player vs. a younger male player, etc”, [0043]; that appropriate game adjustments are stored in memory interpreted to mean the model is retrieval-based).
Claims 17 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keilwert (pub. no. 20150126268) in view of Morin et al. (pat. no. 10,706,453).
Regarding claim 17, Keilwert discloses a method comprising: receiving, by a processor circuit, gaming device data associated with a gaming device, the gaming device data comprising a plurality of gaming device parameter values for a plurality of gaming parameters associated with the gaming device (“It should be appreciated from the foregoing that one embodiment is directed to a method 500 for controlling a casino game machine, as illustrated in FIG. 5. Method 500 may be performed, for example, by one or more components of a control system 300 such as processor 310, although other implementations are possible, as method 500 is not limited in this respect. Method 500 begins at act 510, at which a player's voluntary muscle activity may be detected while the player is playing a wagering game on the casino game machine”, [0056]), 

wherein each gaming parameter of the plurality of gaming parameters comprises one of a user parameter, an environmental parameter, and a game session parameter; determining, by the processor circuit based on the gaming device data, a first gaming device parameter value of the plurality of gaming device parameter values (“As discussed above, in some embodiments such voluntary muscle activity may be detected via one or more muscle activity sensors worn by the player while playing the wagering game. At act 520, the detected voluntary muscle activity may be analyzed to infer the player's emotional state while playing the wagering game”, [0056]); 

correlating, by the processor circuit using a learning predictive model of a learning Artificial Intelligence (AI) module comprising a plurality of data clusters, the first gaming device parameter value with a first data cluster of the plurality of data clusters, wherein each data cluster is associated with a user interface parameter value of the gaming device; using the learning predictive model, dynamically generating a user interface modification based on the correlation and the user interface parameter value associated with the first data cluster; and modifying a user interface element of the gaming device based on the generated user interface modification (“At act 530, the inferred emotional state of the player may be mapped to one or more game adjustments appropriate for increasing the likelihood that the player in the inferred emotional state will continue to play the wagering game or another wagering game. Method 500 ends at act 540, at which one or more operating parameters of the casino game machine controlling one or more aspects of the wagering game may be changed to apply the identified game adjustments while the player is playing the wagering game”, [0056]; see also [0051], [0055] and [0059]).
Regarding claim 17, it is noted that Keilwert does not explicitly disclose that the learning AI module is an unsupervised learning model. Morin however, teaches a learning AI module is an unsupervised learning model (“As noted above, in one embodiment, the user/offer attribute matching model 171 of the feature engineering module 170 uses user's attribute/offer attribute pairs (not shown) as inputs and portions of the user's profile data 210, the user's behavior data 212, and the user's preference data 214 as labels to train a mapping model such as a logistic regression model. In various embodiments, user/offer attribute matching model 171 is any other mapping or other predictive model, such as, but not limited to Neural Network, Deep Neural Network, Logistic regression, Random forest, boosted trees, and/or any other supervised, unsupervised, or semi supervised model, as discussed herein, and/or as known or available in the art at the time of filing, and/or as is developed or comes available after the time of filing”, col. 21, lines 30-44).
Exemplary rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Here both Keilwert and Morin are directed to systems that use a learning AI select an optimal response to a particular context.  To implement the learning AI as an unsupervised learning model as taught by Morin would be to choose between a finite number of identified, predictable solutions with a reasonable expectation of success. Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Keilwert to use the unsupervised learning mode of Morin as the learning AI module to both identify emotional states of players and UI changes that will induce continued play.  To do so would allow computer assisted tuning of the pattern recognition and stimulus response models thereby increasing the responsiveness of the system to changes in the inputs and the effects of the outputs.
Regarding claim 27, the combination of Keilwert and Morin discloses the unsupervised learning predictive model comprises at least one of a visualization process, a clustering process, a transfer learning process, a nearest neighbor process, and a deep learning process (Morin: col. 21, lines 30-44).
Claims 1, 7, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (pub. no. 20030232640) in view of Keilwert (pub. no. 20150126268) and Kurokawa (pub. no. 20180005588).
Regarding claim 1, Walker discloses a system comprising: a processor circuit; and a memory coupled to the processor circuit, the memory comprising machine-readable instructions (“The system 100 according to some embodiments of the present invention may include one ore more casino servers 102 (an example of which is depicted in FIG. 2) in one or two-way communication with one or more gaming devices 104 (an example of which is depicted in FIG. 3) via a network such as, for example, the Internet or via another communications link”, [0042] ; see also [0044]) 

that, when executed by the processor circuit, cause the processor circuit to: receive gaming device data associated with a gaming device, the gaming device data comprising a plurality of gaming device parameter values for a plurality of gaming parameters associated with the gaming device; analyze the gaming device data to determine a first gaming device parameter value of the plurality of gaming device parameter values (“In some embodiments, a gaming device monitors player actions during play. If the player performs actions or exhibits behaviors that indicate a desire to play faster, then the gaming device may increase the speed at which reels resolve”, [0015]); 

using a predictive model comprising a plurality of data clusters, correlate the first gaming device parameter value with a first data cluster of the plurality of data clusters, wherein each data cluster is associated with a user interface parameter value of the gaming device (“Such actions may include excess pressing of a "Spin" button, excess force applied to the spin button, patterns of increasing bet sizes, and so on”, [0015]; “The gaming device may stop increasing the rate at which reels resolve when player actions indicate that reels are resolving too fast, or when a certain minimum resolution time has been met”, [0015]; “Turning now to FIG. 7, a tabular representation of an embodiment of a rules database 312 according to some embodiments of the present invention is illustrated. This particular tabular representation of a rules database 312 includes sample records or entries which each include information regarding the details of a rule used in determining when and how much to adjust a gaming device parameter. In some embodiments of the invention, a rules database 312 may specify that when certain predefined thresholds are met or exceeded, parameters such as reel resolution time, payment time, and button sensitivity are adjusted. The predefined thresholds may include a certain number of excess button presses, a certain amount of force used to press buttons or pull handles, a certain amount of time between button presses, and a certain length of time buttons are held down”, [0080]); 

dynamically generate a user interface modification based on the correlation and the user interface parameter value associated with the first data cluster and modify a user interface element of the gaming device based on the generated user interface modification (“In some embodiments, the gaming device simply increases the speed at which reels resolve over the course of a playing session”, [0015]).
Regarding claim 1, it is noted that Walker does not disclose a learning AI module to apply rules to control the user interface modification.  Keilwert however, teaches a learning AI module that controls the adjustment of parameters (“In some embodiments, as discussed above, a mapping of known emotional states to appropriate actions, such as game adjustments, may be specifically tailored to a particular player or to a particular type (or group, or category) of player. In some embodiments, control system 300 may incorporate a learning component (e.g., through suitable programming instructions stored in memory 320 and executable by processor 310) to develop and/or refine such a tailored mapping… In some embodiments, such learning may be performed to update a mapping for a particular group of players (such as a particular gender, age group, ethnicity, marital status, geographical background, and/or any other suitable grouping or combination), e.g., by aggregating observed data from players belonging to that group. In this respect, in some embodiments, player 200 need not be uniquely identified while using casino game machine 100, but may alternatively or additionally be associated with one or more group(s) of players in any suitable way, such as by providing demographic information”, [0051]; “In some embodiments, data collected from multiple wearers of muscle activity sensors 210 may be used as training data for learning associations between patterns of muscle activity and various emotional states, and/or between various emotional states and game adjustments and/or other actions appropriate for increasing the likelihood that people in those emotional states will play wagering games. For example, in some embodiments, measured muscle activity data may be aggregated and stored, so that statistical models can be trained on past data to recognize patterns of muscle activity associated with various emotional states. Such associations may be learned for players/people in general, for specific individual players, and/or for specific groups. In some embodiments, data aggregated over time, as game adjustments and/or other actions are applied and muscle activity data is collected and associated with various emotional states, may be processed to identify patterns of emotional responses that follow particular adjustments. The set(s) of available adjustments and/or the mappings of adjustments to triggering emotional states may then be updated based on the patterns of emotional responses identified from the collected information. Also, in some embodiments, behavior models may be created from stored data regarding voluntary muscle movements, such that a player's action may be predicted from a recent series of actions, and the game”, [0055]; “In addition, having inferred the player's emotional state at act 650 based on his/her detected muscle activity, at act 652 this data may be aggregated with similar data collected from other players. At act 654, one or more pattern recognition algorithms may be applied to the aggregated data to obtain updated information regarding which game adjustments are appropriate for increasing the likelihood of continued wagering in players in which emotional states, and/or to obtain updated information regarding which game adjustments are likely to produce which emotional states in which players or types of players. At act 656, this learning may be used to update the set of available game adjustments and/or the mappings used in act 670”, [0059]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both Walker and Keilwert are directed to casino management systems.  To use the learning AI module of Keilwert in the Walker invention to update the rules used to select a particular system setting in response to a particular stimulus would be to combine a prior art element according to a known method to yield predictable results.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Walker invention to use the learning AI module of Keilwert.  To do so would enable a more accurate response to player behavior thereby increasing the perceived value of the system.
Regarding claim 1, it is noted that the combination of Walker and Keilwert does not explicitly disclose that the learning AI module is an artificial neural network. Kurokawa however, teaches a learning AI module is an artificial neural network ([0114]; [0116]).
Exemplary rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Here both Keilwert and Kurokawa are directed to systems that use a learning AI to modify a user interface of a computing in accordance with user preference and sensed environmental conditions.  To implement the learning AI as an artificial neural network as taught by Kurokawa would be to choose between a finite number of identified, predictable solutions with a reasonable expectation of success. Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Walker and Keilwert invention to use the artificial neural network of Kurokawa as the learning AI module to both identify emotional states of players and UI changes that will induce continued play.  To do so would allow computer assisted tuning of the pattern recognition and stimulus response models thereby increasing the responsiveness of the system to changes in the inputs and the effects of the outputs.
Regarding claim 7, Walker discloses the first gaming device parameter value comprises a session parameter value associated with a game session associated with the gaming device (“Turning to FIG. 5, a tabular representation of an embodiment of a player session database 208 according to some embodiments of the present invention is illustrated. This particular tabular representation of a player session database 308 includes twelve consecutive sample records or entries which each include information regarding a particular action of a gaming device 104 or action by a player at the gaming device 104. In some embodiments of the invention, a player session database 308 is used to track events and information about events including coin insert times, button depression and release times and force used, reel spin start and stop times, outcomes, payout beginning and ending times, and parameter adjustment times”, [0069]), 

and wherein the instructions to dynamically generate the user interface modification further cause the processor circuit to modify the user interface element based on the session parameter value (“The significance of these example events recorded during a sample play session are discussed in more detail below, however, one may note that in this example the player pressed the "Bet 1 per line" button with extra force and unnecessarily during the reel resolution. Such events may be interpreted to mean that the player may be becoming frustrated with the rate of play. Combined with other information, the program 306 may determine that the reel resolution time of the gaming device 104 should be shortened in an attempt to alleviate the player's frustration”, [0073]).
Regarding claim 10, Walker discloses the session parameter value comprises a detected pace of play by a user of the gaming device ([0073]).
Claim 18 is directed to a device that implements the system of claim 1 and is rejected for the same reasons as claim 1.
Claims 1, 4, 5, 12, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilbert et al. (pub. no. 20090291757) in view of Keilwert (pub. no. 20150126268) and Kurokawa (pub. no. 20180005588).
Regarding claim 1, Hilbert discloses a system comprising: a processor circuit; and a memory coupled to the processor circuit, the memory comprising machine-readable instructions that, when executed by the processor circuit, cause the processor circuit to: receive gaming device data associated with a gaming device, the gaming device data comprising a plurality of gaming device parameter values for a plurality of gaming parameters associated with the gaming device (“Additional player identification information may be obtained from one or more biometric input devices (not shown) such as, for example, a finger print reader, a retina scanner, and/or a camera configured for use with feature recognition software. In addition, in the exemplary embodiment, gaming machine 100 receives 704 physical characteristics of the player for use in customizing a brightness level, a contrast level, and/or a playfield size of the game to be played. Such physical characteristics may include items such as the player's age and/or data relating to the player's vision, such as their vision prescription. In one embodiment, the player's physical characteristics are stored within player server 424 after having been entered at a different gaming machine 100) or at a configuration workstation 422 as part of a registration process for the player's player account. As such, upon insertion of the player's player card, gaming machine 100 is capable of automatically querying player server 424 for the physical characteristics of the player”, [0038]; “In the exemplary embodiment, gaming machine 100 determines 706 a level of ambient light. Specifically, visible light sensor 142 senses a level of ambient light present in the installation or current operating location of gaming machine 100. Visible light sensor 142 generates a current signal that is representative of the level of ambient light sensed”, [0039]);

 analyze the gaming device data to determine a first gaming device parameter value of the plurality of gaming device parameter values; using a predictive model comprising a plurality of data clusters, correlate the first gaming device parameter value with a first data cluster of the plurality of data clusters, wherein each data cluster is associated with a user interface parameter value of the gaming device; dynamically generate a user interface modification based on the correlation and the user interface parameter value associated with the first data cluster; and modify a user interface element of the gaming device based on the generated user interface modification (“After the player characteristics have been received and the ambient light level has been determined, gaming machine 100 adjusts the graphics displayed on video display monitor 118. Specifically, gaming machine 100 determines 708 a desired brightness level based on the determined ambient light level. In one embodiment, gaming machine 100 determines the desired brightness level by mapping the determined ambient light level to a corresponding brightness level in a table stored in ROM 204 or RAM 208. In another embodiment, controller 202 calculates the desired brightness level based on the determined ambient light level. Gaming machine 100 also determines 710 a desired contrast level. In one embodiment, the desired contrast level is based on the determined ambient light level and is determined by mapping the determined ambient light level to a corresponding contrast level in a table stored in ROM 204 or RAM 208. In another embodiment, controller 202 calculates the desired contrast level based on the determined ambient light level. The desired contrast level is also at least partially based on the received player physical characteristics, such as age and vision data. More specifically, the contrast level is also at least partially based on a contrast sensitivity of the player, which is based on the received player physical characteristics. Contrast sensitivity is typically referred to as the ability of the human eye to see objects that stand out from the objects' background. As is known, contrast sensitivity generally decreases with increased age”, [0040]; “In the exemplary embodiment, controller 202 uses the determined brightness level, the determined contrast level, and the calculated line width to generate 714 display settings for the game graphics to be displayed to the player using video display monitor 116. In so doing, controller 202 adjusts a playfield size of the game being played. As shown in FIGS. 6-8, playfield 602 has been re-sized such that each object being displayed is larger and, therefore, is easier for older players to see. To accommodate the re-sized playfield 602, in the exemplary embodiment, the size of first sidebar 604, second sidebar 606, and fields 608, 610, and 612 have each been decreased. Alternatively, and according to player preferences stored at gaming machine 100, on the player card inserted into card reader 138, and/or stored at player server 424, first sidebar 604 and/or second sidebar 606 may be hidden from display”, [0042]).
Regarding claim 1, it is noted that Hilbert does not disclose a learning AI module to apply rules to control the user interface modification.  Keilwert however, teaches a learning AI module that controls the adjustment of parameters ([0051]; [0055]; [0059]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both Hilbert and Keilwert are directed to casino management systems.  To use the learning AI module of Keilwert in the Hilbert invention to update the rules used to select a particular system setting in response to a particular stimulus would be to combine a prior art element according to a known method to yield predictable results.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Hilbert invention to use the learning AI module of Keilwert.  To do so would enable a more accurate response to stimulus thereby increasing the perceived value of the system.
Also regarding claim 1, it is noted that the combination of Hilbert and Keilwert does not explicitly disclose that the learning AI module is an artificial neural network. Kurokawa however, teaches a learning AI module is an artificial neural network ([0114]; [0116]).
Exemplary rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Here both Keilwert and Kurokawa are directed to systems that use a learning AI to modify a user interface of a computing in accordance with user preference and sensed environmental conditions.  To implement the learning AI as an artificial neural network as taught by Kurokawa would be to choose between a finite number of identified, predictable solutions with a reasonable expectation of success. Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Hilbert and Keilwert invention to use the artificial neural network of Kurokawa as the learning AI module to both identify emotional states of players and UI changes that will induce continued play.  To do so would allow computer assisted tuning of the pattern recognition and stimulus response models thereby increasing the responsiveness of the system to changes in the inputs and the effects of the outputs.
Regarding claim 4, Hilbert discloses the first gaming device parameter value comprises an environmental parameter value corresponding to an environmental condition detected by an environmental sensor associated with the gaming device, and wherein the instructions to dynamically generate the user interface modification further cause the processor circuit to modify the user interface element based on the environmental parameter value ([0040], [0042]).
Regarding claim 5, Hilbert discloses the environmental sensor comprises a light sensor, and wherein the environmental condition comprises an amount of light detected by the light sensor ([0040]).
Regarding claim 12, Hilbert discloses cause[ing] the gaming device to activate an attract mode feature (“Referring also to FIGS. 1-8, in the exemplary embodiment, gaming machine 100 initially determines 702 the presence of a player. When not in use gaming machine 100 may activate an attract sequence in an attempt to attract a player, using video display monitor 118 and/or speakers 126, 128, and/or 130”, [0037]).
Regarding claim 13, Hilbert discloses the first gaming device parameter value comprises an indication that a user of the gaming device is wearing corrective lenses, and wherein the instructions to dynamically generate the user interface modification further cause the processor circuit to modify one of a size, a sharpness, and a brightness of the user interface element based on the indication (“As has been demonstrated through medical research, people over the age of 40 typically begin to see a noticeable degradation in their vision. For example, common aging effects relate to vision, such as presbyopia (lens hardening), senile miosis (reduced pupil size), and cornea and/or lens yellowing. Although corrective lenses may improve and compensate for some of such effects, corrective lenses generally are optimized at fixed focal distances that arc unique to each individual. As such, each player may have a different perception of the playing field of the gaming machine display depending on a type, i.e., bifocal or trifocal, and/or corrective curvature of the corrective lens. As such, to fully visualize the same display areas different players may require different sized playing fields”, [0003]).
Claim 18 is directed to a device that implements the system of claim 1 and is rejected for the same reasons as claim 1.
Claims 1, 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (pub. no. 20120115616) in view of Keilwert (pub. no. 20150126268) and Kurokawa (pub. no. 20180005588).
Regarding claim 1, Phillips discloses a system comprising: a processor circuit; and a memory coupled to the processor circuit, the memory comprising machine-readable instructions that, when executed by the processor circuit, cause the processor circuit to: receive gaming device data associated with a gaming device, the gaming device data comprising a plurality of gaming device parameter values for a plurality of gaming parameters associated with the gaming device (“In one example of configuring the gaming terminal, upon player recognition, seat height, visual settings, game button tactile feel, speed of play, audio settings, and the like, may be automatically changed upon recognition of a player at the gaming terminal”, [0106]); 

analyze the gaming device data to determine a first gaming device parameter value of the plurality of gaming device parameter values; using a predictive model comprising a plurality of data clusters, correlate the first gaming device parameter value with a first data cluster of the plurality of data clusters, wherein each data cluster is associated with a user interface parameter value of the gaming device; dynamically generate a user interface modification based on the correlation and the user interface parameter value associated with the first data cluster; and modify a user interface element of the gaming device based on the generated user interface modification (“Specifically, information about the player's height sensed at the device or stored in the player's account, may be used to automatically change the height and/or distance of the seat 21, and height and/or tilt of the display 24. Information about the player's age may be used to adjust the font size, audio settings, and game speed. Furthermore, instructions and other textual information may be displayed in the player's preferred language. Certain games may also be recommended based on the user's playing history, age, gender, and the like. Certain new games may be suggested to the player based upon the acquisition and processing of player data”, [0106]).
Regarding claim 1, it is noted that Phillips does not disclose a learning AI module to apply rules to control the user interface modification.  Keilwert however, teaches a learning AI module that controls the adjustment of parameters ([0051]; [0055]; [0059]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both Phillips and Keilwert are directed to casino management systems.  To use the learning AI module of Keilwert in the Phillips invention to update the rules used to select a particular system setting in response to a particular stimulus would be to combine a prior art element according to a known method to yield predictable results.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Phillips invention to use the learning AI module of Keilwert.  To do so would enable a more accurate response to stimulus thereby increasing the perceived value of the system.
Also regarding claim 1, it is noted that the combination of Phillips and Keilwert does not explicitly disclose that the learning AI module is an artificial neural network. Kurokawa however, teaches a learning AI module is an artificial neural network ([0114]; [0116]).
Exemplary rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Here both Keilwert and Kurokawa are directed to systems that use a learning AI to modify a user interface of a computing in accordance with user preference and sensed environmental conditions.  To implement the learning AI as an artificial neural network as taught by Kurokawa would be to choose between a finite number of identified, predictable solutions with a reasonable expectation of success. Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Phillips and Keilwert invention to use the artificial neural network of Kurokawa as the learning AI module to both identify emotional states of players and UI changes that will induce continued play.  To do so would allow computer assisted tuning of the pattern recognition and stimulus response models thereby increasing the responsiveness of the system to changes in the inputs and the effects of the outputs.
Regarding claim 6, Phillips discloses the plurality of data clusters are associated with a plurality of game titles, wherein the first data cluster is associated with a first game title of the plurality of game titles, and wherein the first gaming device parameter value is associated with the first game title  ([0106]).
Regarding claim 14, Phillips discloses the first gaming device parameter value comprises an indication of an age of a user of the gaming device, and wherein the instructions to dynamically generate the user interface modification further cause the processor circuit to modify an audio interface element based on the indication ([0106]).
Claims 1, 7, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (pub. no. 20130225262) in view of Keilwert (pub. no. 20150126268) and Kurokawa (pub. no. 20180005588).
Regarding claim 1, Thompson discloses a system comprising: a processor circuit; and a memory coupled to the processor circuit (“In certain embodiments in which the gaming system includes an EGM in combination with a central server, central controller, or remote host, the central server, central controller, or remote host is any suitable computing device (such as a server) that includes at least one processor and at least one memory device or storage device”, [0091]), 

the memory comprising machine-readable instructions that, when executed by the processor circuit, cause the processor circuit to: receive gaming device data associated with a gaming device, the gaming device data comprising a plurality of gaming device parameter values for a plurality of gaming parameters associated with the gaming device (“More specifically, in certain embodiments, the gaming system collects and stores gaming session data associated with the player's gaming activity during one or more gaming sessions”, [0008]); 

analyze the gaming device data to determine a first gaming device parameter value of the plurality of gaming device parameter values (“The gaming system uses the stored gaming session data to determine one or more termination causation events. Termination causation events are events that the gaming system predicts will cause the player to terminate a gaming session if they occur during the gaming session”, [0008]); 

using a predictive model comprising a plurality of data clusters, correlate the first gaming device parameter value with a first data cluster of the plurality of data clusters, wherein each data cluster is associated with a user interface parameter value of the gaming device (“Termination causation events are events that the gaming system predicts will cause the player to terminate a gaming session if they occur during the gaming session. Prior to, contemporaneously with, or shortly after the occurrence of a designated number of the termination causation events during a subsequent gaming session of the player, the gaming system provides an incentive to the player, wherein the incentive is configured to cause the player to delay expected termination of the subsequent gaming session. It should thus be appreciated that the gaming system of the present disclosure predicts when a player is likely to terminate a gaming session and, prior to, contemporaneously with, or shortly after that expected termination point, offers an incentive to the player, wherein the incentive is configured to cause the player to delay expected termination of that gaming session. 

In various embodiments, the gaming system optimizes an incentive available to be provided to a player based on the effectiveness of previously provided incentives. In one embodiment, the gaming system modifies an ineffective incentive previously provided to a player (such as an incentive that did not cause the player to delay expected termination of the gaming session for at least a designated period of time or for at least a designated quantity of plays of one or more games) by changing a value of that ineffective incentive and/or changing an incentive type of that ineffective incentive. In this embodiment, the gaming system continues changing the incentive type and/or the value of an ineffective incentive until that incentive becomes effective. Continuing with the above-described example, if the player's credit balance falls below the maximum wager amount (i.e., if the termination causation event occurs) in the subsequent gaming session, the gaming system provides the player the incentive of one free spin, and the player nevertheless terminates the subsequent gaming session, the gaming system determines that the incentive was ineffective at causing the player to delay expected termination of the subsequent gaming session. Based on this information, the gaming system modifies the ineffective incentive such that, for a second subsequent gaming session, the gaming system provides the player with two free spins when the player's credit balance falls below the maximum wager amount. In other words, in this example the gaming system increased the value of the ineffective incentive to further persuade the player to delay expected termination of the second subsequent gaming session”, [0008] & [0009]; see also [0018]; “In general, the gaming system determines the termination causation events (and/or determines whether to modify existing termination causation events) by performing an analysis (such as a serial correlation or a regression analysis, as described below, or any other suitable statistical analysis) of relevant data (such as the data listed above) to determine one or more events that, if they occur during a gaming session of a player, are likely to cause the player to terminate that gaming session. That is, the gaming system identifies certain events that may occur during or in association with a gaming session as termination causation events”, [0032]; “In another embodiment, the gaming system determines the termination causation events by performing a regression analysis on certain of the data. Generally, the regression analysis determines how strongly (or weakly) two or more events are correlated. More specifically, in this embodiment, the regression analysis is performed by calculating a regression (such as a linear, quadratic, or other form of regression) on each potential combination of a set of events to determine which of the combinations is an optimal combination of the events that best explains the player's termination of the gaming session. The result of the regression analysis is a model in which each of the events of the optimal combination of the events is associated with a correlation coefficient that represents how influential that event is on termination of a gaming session. The gaming system uses the model to determine a termination causation event based on the optimal combination of the events”, [0035]); 

dynamically generate a user interface modification based on the correlation and the user interface parameter value associated with the first data cluster; and modify a user interface element of the gaming device based on the generated user interface modification (“For example, the gaming system periodically collects and stores data representing a credit balance of a player during a plurality of gaming sessions. In this example, based on this data, the gaming system predicts that the player is likely to terminate a gaming session when the player's credit balance falls below a maximum wager amount (i.e., determines a termination causation event). Accordingly, when the player's credit balance falls below the maximum wager amount during a subsequent gaming session, the gaming system provides the player an incentive of one free spin”, [0008]; “For example, in various embodiments, the incentive is one or more of the following awards: (a) a multiplier for use in one or more future plays or one or more wagering games during the gaming session; (b) one or more free plays of one or more wagering games during the gaming session; (c) a designated quantity of currency or credits; (d) one or more plays of one or more secondary or bonus games; (e) one or more lottery based awards, such as lottery or drawing tickets; (f) a wager match for one or more plays of one or more wagering games during the gaming session; (g) an increase in the average expected payback percentage of one or more wagering games for one or more plays of those wagering games; (h) one or more comps, such as a free dinner, a free night's stay at a hotel, a high value product such as a free car, or a low value product such as a free teddy bear; (i) one or more bonus credits usable for online play; (j) a lump sum of player tracking points or credits; (k) a multiplier for player tracking points or credits; (I) an increase in a membership or player tracking level; (m) coupons or promotions usable within and/or outside of the gaming establishment (e.g., a 20% off coupon for use at a convenience store); and/or (n) an access code usable to unlock content on the internet. It should be appreciated that, in certain embodiments, the award is an award that is not otherwise winnable during standard play of any primary games or any secondary games of the gaming system”, [0039]).
Regarding claim 1, it is noted that Thompson does not disclose a learning AI module to apply rules to control the user interface modification.  Keilwert however, teaches a learning AI module that controls the adjustment of parameters ([0051]; [0055]; [0059]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both Thompson and Keilwert are directed to casino management systems.  To use the learning AI module of Keilwert in the Thompson invention to update the rules used to select a particular system setting in response to a particular stimulus would be to combine a prior art element according to a known method to yield predictable results.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Thompson invention to use the learning AI module of Keilwert.  To do so would enable a more accurate response to stimulus thereby increasing the perceived value of the system.
Also regarding claim 1, it is noted that the combination of Thompson and Keilwert does not explicitly disclose that the learning AI module is an artificial neural network. Kurokawa however, teaches a learning AI module is an artificial neural network ([0114]; [0116]).
Exemplary rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Here both Keilwert and Kurokawa are directed to systems that use a learning AI to modify a user interface of a computing in accordance with user preference and sensed environmental conditions.  To implement the learning AI as an artificial neural network as taught by Kurokawa would be to choose between a finite number of identified, predictable solutions with a reasonable expectation of success. Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Thompson and Keilwert invention to use the artificial neural network of Kurokawa as the learning AI module to both identify emotional states of players and UI changes that will induce continued play.  To do so would allow computer assisted tuning of the pattern recognition and stimulus response models thereby increasing the responsiveness of the system to changes in the inputs and the effects of the outputs.
Regarding claim 7, Thompson discloses the first gaming device parameter value comprises a session parameter value associated with a game session associated with the gaming device, and wherein the instructions to dynamically generate the user interface modification further cause the processor circuit to modify the user interface element based on the session parameter value (“As noted above, the individual gaming session data includes individual gaming session termination data that, since it is part of the individual gaming session data, is collected by the player identification and data collection component and stored in the database. Generally, for a gaming session, the individual gaming session termination data includes data associated with the termination of the gaming session”, [0026]).
Regarding claim 11, Thompson discloses the session parameter value comprises a detected game result of the game session (“In one embodiment, for a gaming session of a player, the player identification and data collection component collects and stores individual gaming session termination data representing: (a) a total length of time of the gaming session, and (b) that the player terminated the gaming session immediately following one or more designated events (such as large wins)”, [0027]).
Claim 18 is directed to a device that implements the system of claim 1 and is rejected for the same reasons as claim 1.
Allowable Subject Matter
Claims 2 & 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed on October 24, 2022 have been fully considered but they are not entirely persuasive.
On 10, Applicant argues that the independent claims overcome the prior art because Keilwert and Kurosawa fail to disclose a learning predictive model of a learning AI module.  Examiner respectfully disagrees.  Keilwert discloses a learning AI predictive module as detailed in at least [0051], [0055] and [0059] as detailed above.  It would have been obvious to modify Keilwert  to implement the module as a neural network given the teachings of Kurosawa as detailed above.
Also on page 10, Applicant argues that the unclaimed limitation mentioned on p. 38 of the previous office action (dynamically generating a user interface modification using the learning AI model) has now been explicitly claimed.  Examiner agrees.  The rejection to claim 2 to which that argument was directed has been withdrawn.
On page 11, Applicant argues that combining Keilwert and Kurosawa constitutes hindsight reconstruction of the claimed invention because Kurosawa has a different structure, functionality and different purpose.  Examiner respectfully disagrees.  Keilwert and Kurokawa are directed to systems that use a learning AI to modify a user interface of a computing device in accordance with user preference and sensed environmental conditions.  To implement the learning AI as an artificial neural network as taught by Kurokawa would be using a well-known learning AI algorithm to solve a well-known problem, adjusting parameters in a computing device in accordance with user preference and environmental conditions and a PHOSITA would not need applicant’s disclosure in order to realize this. 
Also on page 11, Applicant akes a similar argument regarding the rejections based on Keilwert, Walker, Morin, Phillips and Thompson to which Examiner has the same response.
Also on page 11, Applicant makes an analogous argument regarding claims 17 & 18 to which Examiner has the same response.
On pages 11 & 12, Applicant argues that claim 17 overcomes the prior art because Morin does not disclose a gaming device, device data or gaming parameters.  Examiner respectfully disagrees.  Morin is not use for those teachings, but rather for learning AI module is an unsupervised learning model.
On page 12, Applicant argues that claim 2 overcomes the prior art of record because the combination of Walker, Keilwert and Kurosawa  do not disclose dynamically generating a user interface modification using an artificial neural network.  Examiner agrees.  The rejection to claim 2 has been withdrawn.
Also on page 12, Applicant argues that claim 13 overcomes the prior art of record because the cited art does not disclose modifying a visual parameter based on corrective lens status of a user. Examiner respectfully disagrees. Hilbert discloses “receiv[ing] physical characteristics of the player for use in customizing a brightness level, a contrast level, and/or a playfield size of the game to be played. Such physical characteristics may include items such as the player's age and/or data relating to the player's vision, such as their vision prescription” [0038].  It would be obvious to apply Keilwert and Kurosawa to update the rules used to select a particular system setting in response to a particular stimulus as detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715